Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 08/04/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: In [0002], U.S. Patent Appl. Ser. No 15/992,609 is now U.S. Patent No.11,109,911.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, lines 5, 6 the fiber”. It is unclear which fiber applicant is referring to. Is it the laser delivery fiber as in line 3 or the optical fiber as in line 4?. 

Claim 1 recites the limitation "the stone" in line 5, 7, 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the relatively lower power laser" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the relatively lower power laser" in line1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the therapeutic pulses" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al US2016/0081749.

Regarding claim 1, Zhang discloses a method of reducing retro-repulsion during stone lithotripsy[0034], comprising the steps of: providing a laser delivery fiber (102) with a spacer tip or standoff sleeve(128) that extends beyond a distal end of an optical fiber (112) to establish a predetermined spacing (122) between the distal end of the fiber (112) and a stone(124) when an end of the spacer sleeve(128) contacts the stone(124)[fig.2-3,5][0006][0022-0035]; applying laser energy to fluid in a space between the distal end of the fiber and the stone to vaporize the fluid and create an air bubble that extends from the distal end of the fiber to the stone[0004,0025].
Regarding claim 7, the step of maintaining contact or close proximity between the stone (124) and the spacer tip or standoff sleeve (128)[see fig.2-3][0008].
Regarding claim 8, wherein the main laser is a pulsed Holmium laser [0004,0023],
Regarding claim 9, wherein the spacer tip or standoff sleeve is a generally cylindrical protective cap made of a compressible material and fixed to a buffer or jacket of the fiber[0026][see fig.2-6].
Regarding claim 10, wherein the spacer tip or standoff sleeve (128) is made of metal, ceramic, or glass [0032].
Regarding claim 11, wherein the spacer tip or standoff sleeve is made of a transparent material (“glass”)[0032].
12, wherein the spacer tip or standoff sleeve (128) is made of glass inherently a reflective material [0032].
Regarding claim 13, wherein the spacer tip or standoff sleeve (128) is a catheter sleeve within which an axial position of the fiber (112) is adjustable [see fig.2-3,5].
Regarding claim 17, wherein contact between the stone (124) and the distal end of the spacer tip (128) is maintained manually [See fig.3,5][0027-0030].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al US2016/0081749 as applied to claim1 above, and further in view of Hiereth et al US2015/0100048.





Regarding claim 2, Zhang discloses substantially the invention as claimed but fails to applying a therapeutic laser pulse to the stone through the bubble; and continuing to apply the laser energy having a lower power to prevent collapse of the bubble between subsequent therapeutic laser pulses. However, Hiereth discloses applying a therapeutic laser pulse to the stone through the bubble; and continuing to apply the laser energy having a lower power to prevent collapse of the bubble between subsequent therapeutic laser pulses [0065,0076]. Thus it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Zhang to have to apply a therapeutic laser pulse to the stone through the bubble; and continuing to apply the laser energy having a lower power to prevent collapse of the bubble between subsequent therapeutic laser pulses in view of Hiereth teachings as this would improve the treatment [0076 of Hiereth].
Regarding claim 3, wherein the relatively lower power laser energy Is a continuous wave or quasi-continuous wave [0023]

Regarding claim 5, Zhang discloses substantially the invention as claimed but fails to wherein said laser energy is in the form of therapeutic pulses having a pulse frequency high enough or a pulse spacing small enough to prevent collapse of the bubble between pulses. However, Hiereth discloses 
laser energy is in the form of therapeutic pulses having a pulse frequency high enough or a pulse spacing small enough to prevent collapse of the bubble 
Regarding claim 6, wherein the pulse frequency is at least 15 Hz[[0023] (pulse frequency of 2000Hz)]. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over
Zhang et al US2016/0081749 in view of Hiereth et al US2015/0100048 as applied to claim 3 above, and further in view of Sinofsky et al US6,626,900.

Regarding claim 4, neither Zhang nor Hiereth discloses a wavelength of approximately 1470 nm. However, Sinofsky discloses a wavelength of 400nm to 3000nm[Col.10,lines 54-67]. Thus it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Zhang in view of Hiereth to have a wavelength of 1470nm in view of Sinofsky in order to provide phototherapy[abstract Sinofsky].






Claims 1, 7, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al US2019/0083177 in view of Hiereth et al US2015/0100048.

Regarding claim 1, Brown discloses a method of reducing retro-repulsion during stone lithotripsy [0003,0005,0013,0016,0076], comprising the steps of: providing a laser delivery fiber(1) with a spacer tip or standoff sleeve (3) that extends beyond a distal end of an optical fiber to establish a predetermined spacing between the distal end of the fiber and a stone when an end of the spacer sleeve contacts the stone(8)[0065,0067; see claim 2][fig.1-2]; applying laser energy to fluid in a space between the distal end of the fiber and the stone to vaporize the fluid[0007,0086; claim 29] and Brown is silent about creating an air bubble that extends from the distal end of the fiber to the stone. However, Hiereth discloses a method for generating shaped laser pulses in lithotripter [title] and discloses 
creating an air bubble that extends from the distal end of the fiber to the stone[0065]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Brown to have to creating an air bubble that extends from the distal end of the fiber to the stone in view of Hiereth teachings in that the bubble induces less tone migration when collapse [0065 of Hiereth].

7, the step of maintaining contact or close proximity between the stone (38) and the spacer tip or standoff sleeve[0076][fig.7D].
Regarding claim 9, wherein the spacer tip or standoff sleeve is a generally cylindrical protective cap made of a compressible material and fixed to a buffer or jacket of the fiber [0006,0011,0015,0026].
Regarding claim 10, wherein the spacer tip or standoff sleeve is made of metal[0010].
Regarding claim 11, wherein the spacer tip or standoff sleeve is made of a transparent material [0027,0072,0078].
Regarding claim 12, wherein the spacer tip or standoff sleeve is made of a reflective material [0088].
Regarding claim 13, wherein the spacer tip or standoff sleeve is a catheter sleeve within which an axial position of the fiber is adjustable [0074].
Regarding claim 14, the step of maintaining contact between the stone and a distal end of the spacer tip or standoff sleeve during application of the lower power laser energy and the therapeutic pulses [0027,0029,0069,0072].
Regarding claim 17, wherein contact between the stone (38) and the distal end of the spacer (32) tip is maintained manually [as seen in fig.7D][0075].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a)  Navve et al US2015/0320433 discloses an apparatus is configured to deliver destructive energy to a stone with laser lithotripsy.

(b)  Xuan et al US2015/0272674, Xuan discloses a laser lithotripsy method for fragmenting a kidney or bladder stone[see abstract].

(c)  Beuchat et al US5,224,942 , Beuchat discloses an improved surgical method and apparatus using laser energy for destroying body tissue[abstract]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROLAND DINGA/Examiner, Art Unit 3792